Case: 21-20544      Document: 00516506091         Page: 1     Date Filed: 10/12/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 12, 2022
                                   No. 21-20544                           Lyle W. Cayce
                                                                               Clerk

   Jean Henderson; Christopher Devonte Henderson,

                                                            Plaintiffs—Appellants,

                                       versus

   Harris County, Texas; Arthur Simon Garduno,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-2052


   Before Smith, Duncan, and Oldham, Circuit Judges.
   Per Curiam:
          Christopher Henderson fled from three officers investigating drug
   activity. An officer chased Henderson and commanded him to stop.
   Eventually, Henderson stopped and turned suddenly toward the officer. The
   officer feared Henderson was reaching for a weapon, so he tased him.
   Henderson sued Harris County and the officer. The district court dismissed
   the Monell claim against Harris County for failure to state a claim and granted
   summary judgment to the officer based on qualified immunity. We affirm.
Case: 21-20544       Document: 00516506091            Page: 2     Date Filed: 10/12/2022




                                       No. 21-20544


                                            I.
                                            A.
          On April 26, 2018, three police officers went to Houston’s Ingrando
   Park to investigate drug activity. One of the officers was Arthur Garduno, a
   deputy constable for Harris County Constable Precinct 6. The officers
   approached the park separately in marked patrol cars and saw three men at a
   picnic table. Garduno claims he smelled marijuana and saw one of the men
   “breaking up marijuana” into a shoebox. Another one of the men was
   Christopher Henderson. Garduno claims Henderson had a blunt tucked
   behind his ear and that Henderson threw a plastic bag containing a leafy green
   substance onto the ground.
          When Henderson saw the officers, he ran. Garduno radioed about a
   person evading arrest, activated his siren, and followed. As Henderson
   entered an apartment complex, Garduno jumped out of the car and continued
   the chase on foot. Eventually, Garduno caught up to Henderson in the
   complex parking lot and ordered Henderson to stop running. 1 Garduno
   warned, “I’m going to tase you.” What happened next is disputed. Garduno
   says Henderson stopped, turned to face him, and reached toward his
   waistband with both hands. Henderson claims he stopped running, “turned
   his head slightly toward the deputy, and raised his hands in the air as if to
   surrender.”
          Garduno feared Henderson was reaching for a weapon, so Garduno
   deployed his taser. But because only one of the taser’s prongs reached
   Henderson—one lodged in his face, and the other went over his head—the


          1
            The parties dispute how many times Garduno told Henderson to stop. Henderson
   says he heard Garduno yell “stop” only once. Garduno and several witnesses recall
   multiple commands.




                                            2
Case: 21-20544         Document: 00516506091              Page: 3       Date Filed: 10/12/2022




                                          No. 21-20544


   circuit didn’t complete, and the taser didn’t shock Henderson. So one
   second later, Garduno deployed his taser a second time. This time both
   prongs lodged in Henderson’s back. He fell backward and hit his head.
           The other officers arrived at the scene. Garduno claims Henderson
   continued to struggle while on the ground and resisted being placed in
   handcuffs. So Garduno “dry” tased him a final time.
           The officers searched Henderson and found marijuana in his pocket
   but no weapon. Henderson was charged with possession of marijuana of less
   than 2 oz. in a drug-free zone, but that charge was later dismissed on the
   prosecution’s motion.
                                                B.
           Christopher Henderson and his grandmother Jean Henderson sued
   Deputy Garduno and Harris County under 42 U.S.C. § 1983 for violations of
   Henderson’s Fourth Amendment rights, as incorporated. See Mapp v. Ohio,
   367 U.S. 643, 655 (1961). 2 The district court dismissed the claim against the
   County and granted summary judgment to Garduno. Henderson timely
   appealed.
           As to the Monnell claim, Henderson alleged the County failed “to
   adopt any policies whatsoever to govern Deputy Garduno’s use of force,”
   “failed to train Deputy Garduno in the proper use of a [t]aser,” and “failed
   to supervise Deputy Garduno.” Henderson further alleged the “chief
   policymaker was the Constable of Precinct 6, Silvia R. Trevino,” or “in the



           2
              Jean Henderson is plaintiff-appellant here. Chris and Jean were both named
   plaintiffs when the suit was filed. But earlier in the litigation, Chris became unable to act
   for himself, so Jean obtained a guardianship over Chris’s person and estate. Jean is now the
   sole plaintiff on behalf of Chris both as next friend and as the guardian of his person and
   estate.




                                                3
Case: 21-20544         Document: 00516506091              Page: 4     Date Filed: 10/12/2022




                                      No. 21-20544


   alternative, the chief policymaker was another person with managerial
   authority.”
          The County moved to dismiss under Rule 12(b)(6). The district court
   granted the motion. It held Henderson (1) failed to allege an “official policy”
   to state a plausible § 1983 claim against Harris County and (2) failed to allege
   a pattern of constitutional violations sufficient to show deliberate
   indifference or establish deliberate indifference through the single-incident
   exception to failure-to-train liability.
          Afterward, Henderson moved to alter or amend the judgment under
   Rule 59(e), asking the court to either allow her to amend her complaint based
   on additional evidence contained in her summary-judgment filings, or
   reconsider    its    dismissal   order         based    on   the     court’s   alleged
   mischaracterization of the facts and Henderson’s ability to plead a Monell
   cause of action. The district court declined, holding: (1) Henderson was not
   entitled to leave to amend because she did not seek such leave during the
   fourteen months Harris County’s motion to dismiss was pending, nor did she
   allege any facts unavailable to her during those fourteen months; (2)
   Henderson was not entitled to reconsideration based on the court’s allegedly
   “misleading” summary of the facts because “[e]ven assuming that the
   [c]ourt’s brief recitation of the facts was inaccurate, which the [c]ourt
   disputes, such characterization would not alter the outcome of the [m]otion
   to [d]ismiss.”
          As to the claim against Officer Garduno, Henderson alleged
   Garduno’s conduct violated the Fourth Amendment and was objectively
   unreasonable under clearly established law. Garduno moved for summary
   judgment, asserting qualified immunity. The district court held that
   Henderson alleged facts sufficient to establish a Fourth Amendment
   violation but failed at the second step of the qualified-immunity analysis




                                              4
Case: 21-20544        Document: 00516506091              Page: 5      Date Filed: 10/12/2022




                                         No. 21-20544


   because Garduno’s “conduct was not objectively unreasonable in light of
   clearly established law at the time the violation occurred.” Accordingly, the
   district court granted summary judgment for Garduno, finding he was
   entitled to qualified immunity.
           We have jurisdiction under 28 U.S.C. § 1291. We review de novo both
   the district court’s grant of Garduno’s summary judgment motion based on
   qualified immunity, Griggs v. Brewer, 841 F.3d 308, 311 (5th Cir. 2016), and
   its grant of the County’s motion to dismiss for failure to state a Monell claim,
   Groden v. City of Dallas, 826 F.3d 280, 283 (5th Cir. 2016). We review the
   district court’s denial of Henderson’s Rule 59(e) motion to alter or amend
   the judgment for abuse of discretion. Trevino v. City of Fort Worth, 944 F.3d
   567, 570 (5th Cir. 2019).
                                               II.
           First, the Monell claim. Henderson argues the district court erred
   because (A) Harris County failed to provide any use-of-force policies or train
   its officers on taser use, 3 and (B) the district court employed an unfair
   procedure by dismissing her claims sua sponte. Both arguments fail.
                                               A.
           To establish Monell liability, a plaintiff must show that an official
   policy promulgated by a municipal policymaker was the moving force behind
   the violation of a constitutional right. Peterson v. City of Fort Worth, 588 F.3d
   838, 847 (5th Cir. 2009). And to get past the pleading stage, a complaint’s



           3
              Henderson also asserted that Harris County “failed to supervise Deputy
   Garduno.” But as Henderson conceded—and as the district court correctly noted—this
   claim relies entirely “on Harris County’s [alleged] failure to formulate an adequate policy
   concerning [t]aser usage.” Thus, we follow the district court’s lead in treating
   Henderson’s supervisory liability claim as encompassed in her other claims.




                                               5
Case: 21-20544      Document: 00516506091             Page: 6   Date Filed: 10/12/2022




                                       No. 21-20544


   “description of a policy or custom and its relationship to the underlying
   constitutional violation cannot be conclusory; it must contain specific facts.”
   Peña v. City of Rio Grande City, 879 F.3d 613, 622 (5th Cir. 2018) (quotation
   omitted). A “failure-to-train action is a type of Monell claim.” Hutcheson v.
   Dallas Cnty., 994 F.3d 477, 482 (5th Cir. 2021). To establish Monell liability
   on a failure-to-train theory, a plaintiff must prove that: “(1) the city failed to
   train or supervise the officers involved; (2) there is a causal connection
   between the alleged failure to supervise or train and the alleged violation of
   the plaintiff’s rights; and (3) the failure to train or supervise constituted
   deliberate indifference to the plaintiff’s constitutional rights.” Ibid.
   Henderson must plausibly allege each element, but she flunks all three.
          First, Henderson has not plausibly alleged that the County failed to
   train the officers involved on the constitutional use of tasers. Henderson
   contends Harris County was placing officers on the street without any training
   as to when they may constitutionally use a taser. Her only support for that
   contention: The County—in response to public information requests by
   Henderson’s attorney—“failed to produce any written policies or
   procedures governing the conduct of deputy constables in performing law
   enforcement.” The district court rightly rejected these allegations as
   “conclusory,” holding that the complaint contained “no ‘specific facts’ as
   to whether Trevino or Harris County had a ‘custom or practice’ of not
   creating or implementing policies governing Precinct 6 deputies.” This alone
   is enough to dispose of Henderson’s failure-to-train claim. And Henderson’s
   broader claim that the County failed to implement any use-of-force policies
   is deficient for the same reason.
          Second, Henderson has not plausibly alleged a causal connection
   between any failure to train officers and the alleged violation here. That is
   because it was Deputy Garduno who allegedly violated the Constitution by
   deploying his taser. Indeed, Henderson herself “conceded that Garduno



                                            6
Case: 21-20544      Document: 00516506091           Page: 7     Date Filed: 10/12/2022




                                     No. 21-20544


   received [t]aser training from TCOLE,” the Texas Commission on Law
   Enforcement. She attempts to get around that concession by arguing there is
   a difference between training officers in “the mechanics of using a taser
   weapon” and in “the constitutional limitations of the use of force with a taser
   weapon.” But she supplies no reason to think the TCOLE program trained
   officers in the former and not the latter.
          Third, Henderson has not plausibly alleged that any failure to train
   constituted deliberate indifference. “To show deliberate indifference, a
   plaintiff normally must allege ‘a pattern of similar constitutional violations by
   untrained employees.’” Hutcheson, 994 F.3d at 482 (quoting Connick v.
   Thompson, 563 U.S. 51, 62 (2011)). If a plaintiff cannot allege a pattern, “it is
   still possible to establish deliberate indifference through the single-incident
   exception.” Id. But that exception is “extremely narrow.” Id. (citation
   omitted). Indeed, “[t]he single-incident exception ‘is generally reserved for
   those cases in which the government actor was provided no training
   whatsoever.’” Id. at 483 (emphasis added) (quoting Peña, 879 F.3d at 624).
   And it requires proving “that the highly predictable consequence of a failure
   to train would result in the specific injury suffered.” Id. at 482 (quoting Valle
   v. City of Houston, 613 F.3d 536, 541 (5th Cir. 2010)). “For a violation to be
   ‘highly predictable,’ the municipality ‘must have failed to train its employees
   concerning a clear constitutional duty implicated in recurrent situations that
   a particular employee is certain to face.’” Id. at 483 (quoting Littell v. Houston
   Indep. Sch. Dist., 894 F.3d 616, 624–25 (5th Cir. 2018)).
          Here, Henderson concedes that she does “not allege a pattern of
   similar constitutional violations” and instead “contend[s] that [her] claim
   falls within the single-incident exception.” Id. There are at least two
   problems with that. First, as already noted, this is not a case where “the
   government actor was provided no training whatsoever,” id. (quotation
   omitted), because everyone agrees Garduno was trained in proper taser use.



                                           7
Case: 21-20544      Document: 00516506091            Page: 8    Date Filed: 10/12/2022




                                      No. 21-20544


   Second, Henderson again relies only on the County’s “failure to produce
   certain policies and procedures” in response to public information requests.
   She suggests the only possible conclusion to be drawn from the County’s
   failure to respond to those requests is that the County had no policies and
   offered its officers no training on proper taser use. As the district court rightly
   concluded, these “vague allegations are insufficient to establish ‘deliberate
   indifference’ through the single-incident exception.”
                                           B.
          Henderson also contends the district court erred by dismissing the
   Monell claim against Harris County sua sponte. But the district court did not
   dismiss sua sponte; it acted on the County’s motion to dismiss. Henderson
   claims she “was truly blindsided by the [d]istrict [c]ourt’s decision to dismiss
   Harris County.” But she concedes in the very same sentence that Harris
   County’s motion to dismiss was pending for fourteen months. She even
   responded to that motion, making the same arguments she now advances on
   appeal. The district court’s order granting dismissal closely tracked the
   arguments in the County’s motion and rejected the arguments in
   Henderson’s response. Thus, Henderson could not have been blindsided by
   anything in the district court’s order, and the district court was well within
   its discretion to deny Henderson’s Rule 59(e) motion.
                                          III.
          Next, Henderson’s claims against Officer Garduno. To prevail,
   Henderson must overcome Garduno’s qualified immunity defense, which
   “includes two inquiries. The first question is whether the officer violated a
   constitutional right. The second question is whether the right at issue was
   clearly established at the time of the alleged misconduct.” Morrow v.
   Meachum, 917 F.3d 870, 874 (5th Cir. 2019) (quotation omitted). “We can
   decide one question or both.” Ibid. Here, we only answer the second.




                                           8
Case: 21-20544      Document: 00516506091           Page: 9    Date Filed: 10/12/2022




                                     No. 21-20544


          To show clearly established law, Henderson has two paths: (A) she
   can identify an on-point case, or (B) she can satisfy the obvious-case
   exception. See Salazar v. Molina, 37 F.4th 278, 285–86 (5th Cir. 2022).
   Henderson does neither.
                                          A.
          Start with on-point cases. Qualified immunity generally relieves law
   enforcement officers of the burden of defending personal-capacity suits. The
   immunity, however, does not protect officers who violate clearly established
   constitutional rights. Rights are “clearly established” when “existing
   precedent ‘squarely governs’ the specific facts at issue,” Kisela v. Hughes,
   138 S. Ct. 1148, 1153 (2018) (per curiam) (quoting Mullenix v. Luna, 577 U.S.
   7, 15 (2015) (per curiam)), not when a rule is merely “suggested by then-
   existing precedent,” City of Tahlequah v. Bond, 142 S. Ct. 9, 11 (2021) (per
   curiam). The Supreme Court recently underscored the importance of
   specificity in the clearly-established-law inquiry when it reminded lower
   courts “not to define clearly established law at too high a level of generality.”
   Id. Rather, courts must determine that existing precedent has rendered the
   right “beyond debate.” Rivas-Villegas v. Cortesluna, 142 S. Ct. 4, 8 (2021)
   (per curiam) (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam)).
          The hurdle is even higher when the plaintiff alleges a Fourth
   Amendment violation. As we have said elsewhere, in excessive-force cases
   requiring split-second judgments, it is “especially difficult” to overcome
   qualified immunity. Morrow, 917 F.3d at 875. That is because in the Fourth
   Amendment excessive-force context, “it is sometimes difficult for an officer
   to determine how the relevant legal doctrine . . . will apply to the factual
   situation the officer confronts.” Mullenix, 577 U.S. at 12 (quotation omitted);
   see Graham v. Connor, 490 U.S. 386, 396–97 (1989) (laying out the excessive-
   force inquiry, which “requires careful attention to the facts and




                                          9
Case: 21-20544        Document: 00516506091              Page: 10       Date Filed: 10/12/2022




                                          No. 21-20544


   circumstances of each particular case”). Thus, Henderson must demonstrate
   that the law is “so clearly established that—in the blink of an eye, in the
   middle of a high-speed chase—every reasonable officer would know it
   immediately.” Morrow, 917 F.3d at 875.
           Henderson points to a slew of cases. But many of the cases she relies
   on are irrelevant to the clearly-established-law inquiry—either because they
   issued too late or because they do not bind us (and hence do not give officers
   in our circuit fair notice of the law). And the cases she cites that could clearly
   establish law do not do so with the requisite specificity.
           First, several of Henderson’s cases came too late to supply clearly
   established law. Garduno tased Henderson on April 26, 2018. Any cases after
   that date “cannot show clearly established law at the time of the violation.”
   Salazar, 37 F.4th at 286 (quotation omitted); see also Kisela, 138 S. Ct. at 1154
   (“[A] reasonable officer is not required to foresee judicial decisions that do
   not yet exist in instances where the requirements of the Fourth Amendment
   are far from obvious.”). That rule dispatches the bulk of Henderson’s cases. 4
   See Joseph ex rel. Est. of Joseph v. Bartlett, 981 F.3d 319, 335 (5th Cir. 2020);
   Amador v. Vasquez, 961 F.3d 721, 730 (5th Cir. 2020); Timpa v. Dillard, 20
   F.4th 1020, 1035 (5th Cir. 2021); Cole v. Carson, 935 F.3d 444, 449, 456–57



           4
             To this, Henderson argues that “[p]ost-incident cases which merely apply clearly
   established law from pre-incident authority are instructive and provide valuable guidance
   in determining whether the law was clearly established with sufficient clarity at the time of
   the incident.” Specifically, Henderson says that she never contends any of the post-
   incident cases she cites established new law; rather, these cases are meant to demonstrate
   “how the legal principles clearly established in [cases like] Newman, Trammel, Stain,
   Hanks, Cooper, and Goodson . . . have been applied.” We reject Henderson’s attempt to
   bootstrap after-the-fact precedent. The law must be “‘clearly established’ at the time of
   defendant’s alleged misconduct.” Pearson v. Callahan, 555 U.S. 223, 232 (2009). If
   Henderson must rely on post-incident cases to prove clearly established law, then the law
   was not clearly established at the time of the incident. A pig with lipstick is still a pig.




                                                10
Case: 21-20544       Document: 00516506091              Page: 11       Date Filed: 10/12/2022




                                         No. 21-20544


   (5th Cir. 2019) (en banc); Scott v. White, 810 F. App’x 297, 301–02 (5th Cir.
   2020); Fairchild v. Coryell Cty., 40 F.4th 359, 362–67 (5th Cir. 2022).
           Second, various other cases Henderson cites are unpublished. But
   unpublished opinions “do not establish any binding law for the circuit,” so
   “they cannot be the source of clearly established law for the qualified
   immunity analysis.” Marks v. Hudson, 933 F.3d 481, 486 (5th Cir. 2019)
   (quotation omitted); see also Salazar, 37 F.4th at 286 (same); Bell v. City of
   Southfield, 37 F.4th 362, 367–68 (Thapar, J.) (“[A] plaintiff cannot point to
   unpublished decisions to . . . [demonstrate] a right has been clearly
   established.”). This rule eliminates several more of Henderson’s authorities.
   See Peña v. City of Rio Grande, 816 F. App’x 966, 974–77 (5th Cir. 2020) (per
   curiam); Autin v. City of Bayton, 174 F. App’x 183, 186 (5th Cir. 2005) (per
   curiam); Massey v. Wharton, 477 F. App’x 256 (5th Cir. 2012) (per curiam).
           Finally, Henderson also invokes a handful of published Fifth Circuit
   opinions. 5 Most of Henderson’s remaining cases “do not involve tasing or
   fleeing,” Salazar, F.4th at 286, so she relies on them for general statements
   of law. See Bush v. Strain, 513 F.3d 492, 502 (5th Cir. 2008) (denying QI to
   officer who “forcefully slam[med arrestee’s] face into a vehicle while she was
   restrained and subdued”); Cooper v. Brown, 844 F.3d 517, 524–25 (5th Cir.
   2016) (denying QI to officer who subjected arrestee “to a lengthy dog attack”
   even though he “was not actively resisting arrest or attempting to flee”);
   Lytle v. Bexar Cnty., 560 F.3d 404, 412–13 (5th Cir. 2009) (denying QI to
   officer who “fir[ed] at the back of a fleeing vehicle some distance away”);
   Trammell v. Fruge, 868 F.3d 332, 343 (5th Cir. 2017) (denying QI where


           5
              “Even on the assumption that Fifth Circuit precedent can create clearly
   established law . . . none of [Henderson]’s cases is a close enough fit.” Salazar, 37 F.4th
   at 286 (citing Rivas-Villegas, 142 S. Ct. at 7 (assuming without deciding that “controlling
   Circuit precedent clearly establishes law for purposes of § 1983”)).




                                               11
Case: 21-20544     Document: 00516506091            Page: 12   Date Filed: 10/12/2022




                                     No. 21-20544


   several officers tackled an individual who was not fleeing and who did not
   pose danger to himself or others); Hanks v. Rogers, 853 F.3d 738, 745–46 (5th
   Cir. 2017) (denying QI to officer who employed a “half spear takedown” on
   suspect who was not actively resisting and “made no attempt to flee”);
   Goodson v. City of Corpus Christi, 202 F.3d 730 (5th Cir. 2000) (denying QI
   to officers who, without reasonable suspicion, tackled an individual who was
   not fleeing, not violent, and who resisted only by pulling his arm away from
   the officer). But such general statements are insufficient to produce “clearly
   established” law. See Kisela, 138 S. Ct. at 1153 (“[P]olice officers are entitled
   to qualified immunity unless existing precedent squarely governs the specific
   facts at issue.” (emphasis added) (quotation omitted)).
          That leaves only two published Fifth Circuit cases involving tasings:
   Newman v. Guedry, 703 F.3d 757 (5th Cir. 2012), and Darden v. City of Fort
   Worth, 880 F.3d 722 (5th Cir. 2018). These cases are cited by every tasing
   plaintiff who sues under § 1983 in our circuit. But these cases are extreme
   examples that do nothing to clearly establish the law for less-extreme tasings
   like Henderson’s.
          Start with Newman. In that case, Derrick Newman was a passenger in
   a vehicle that was pulled over for failing to yield. An officer discovered an
   outstanding warrant for a different passenger and began to arrest him.
   Newman got out of the car and consented to a protective pat-down search. In
   his telling, Newman complied with all commands, but after he made an off-
   color joke, the officers beat him with a baton and tased him three times. This
   court denied the officer qualified immunity. See Newman, 703 F.3d at 759
   (concluding none of the Graham factors justified the tasing because “on
   Newman’s account, he committed no crime, posed no threat to anyone’s
   safety, and did not resist the officers or fail to comply with a command”).
   “Because Newman involved a plaintiff who committed no crime and obeyed
   all commands, that case cannot clearly establish that using a taser was



                                          12
Case: 21-20544     Document: 00516506091            Page: 13   Date Filed: 10/12/2022




                                     No. 21-20544


   unlawful in the circumstances [Garduno] confronted here.” Salazar, 37
   F.4th at 288.
          Henderson’s reliance on Darden fares no better. While executing a no-
   knock warrant at a private residence, officers “allegedly threw [Darden] to
   the ground, tased him twice, choked him, punched and kicked him in the
   face, pushed him into a face-down position, pressed his face into the ground,
   and pulled his hands behind his back to handcuff him,” ultimately causing
   him to suffer a heart attack and die during the arrest. Darden, 880 F.3d at 725.
   “The force used in Darden—causing the death of the arrestee—is obviously
   much more extreme than the . . . tasing at issue here.” Salazar, 37 F.4th at
   288.
          In short, Newman and Darden are nothing like this case. Both involved
   “far more force than was deployed here.” Id. at 287. And neither involved a
   suspect fleeing from police. Even on Henderson’s own version of the facts,
   this case is radically different: Henderson concededly ran from police, then
   stopped suddenly and turned toward the pursuing officer. Thus, neither
   Newman nor Darden involves materially similar facts and hence cannot
   clearly establish the law.
                                          B.
          Finally, the obvious-case exception. Henderson cites Hope v. Pelzer
   and Taylor v. Riojas for the proposition that there can be “notable factual
   distinctions between the precedents relied on . . . so long as the prior decision
   gave reasonable warning that the conduct then at issue violated constitutional
   rights.” Hope v. Pelzer, 536 U.S. 730, 741 (2002) (quotation omitted); see
   Taylor v. Riojas, 141 S. Ct. 52, 53–54 (2020) (per curiam) (similar). Hope and
   Taylor are Eighth Amendment cases that predated City of Tahlequah. So it is
   unclear how much if any weight we should place on obvious Eighth
   Amendment cases in the face of Supreme Court direction in Fourth




                                          13
Case: 21-20544     Document: 00516506091            Page: 14   Date Filed: 10/12/2022




                                     No. 21-20544


   Amendment cases “not to define clearly established law at too high a level of
   generality.” City of Tahlequah, 142 S. Ct. at 11. And even if Hope and Taylor
   could apply here, “obvious” cases are exceedingly “rare.” District of
   Columbia v. Wesby, 138 S. Ct. 577, 590 (2018); see Bartlett, 981 F.3d at 337
   (“The standard for obviousness is sky high.”).
          Even accepting Henderson’s versions of the facts, this case is not
   obvious. Garduno made the split-second decision to deploy his taser after
   Henderson had led him on a long chase by car and by foot and was still
   unrestrained. Henderson admits he suddenly stopped running, turned
   toward Garduno, and moved his arms in a manner that suggested to Garduno
   that Henderson was reaching for a weapon. This is a far cry from the handful
   of instances where we have recognized an “obvious case.” If anything, the
   obviousness of this case points in the other direction: As illustrated in Escobar
   v. Montee, 895 F.3d 387 (5th Cir. 2018), and as we explained in Salazar, “a
   suspect cannot refuse to surrender and instead lead police on a dangerous hot
   pursuit—and then turn around, appear to surrender, and receive the same
   Fourth Amendment protection from intermediate force he would have
   received had he promptly surrendered in the first place.” Salazar, 37 F.4th
   at 282–83.
          AFFIRMED.




                                          14